Case 2:17-cv-11910-MAG-DRG ECF No. 457-41 filed 10/23/18   PageID.11761   Page 1 of
                                      4




        EXHIBIT 1-39
               Redactions Made by Respondents
                                                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER   Case 2:17-cv-11910-MAG-DRG ECF No. 457-41 filed 10/23/18
                                                                                                                                                4
                                                                                                                                                                     PageID.11762   Page 2 of




         Message

         From:                         Schultz, John A [/O=IRMMAIL/OU=MBX SERVERS - NYC/CN=RECIPIENTS/CN=JASCHULT]
         Sent:                         10/2/2017 7:17:42 PM
         To:                           Katz, Evan C [/0=IRMMAIL/OU=MBX Servers - ATL/cn=Recipients/cn=eckatz]; Lynn, Stephanie D
                                       [/O=IRMMAIL/OU=First Administrative Group/cn=Recipients/cn=sdromero]
         Subject:                      FW: Iraq and removals issue




         Stephanie

         Please add a line regarding                                                                                                                                                            DP
               DP

         Thanks

         Sent with BlackBerry Work
         (www.blackb erry. corn)

         From: Katz, Evan C <Evan.C.Katzidice.dhs.gov>
         Date: Monday, Oct 02, 2017, 2:30 PM
         To: Pineiro, Marlen <Marien.Pineiro(a)ice.dhs.aov>
         Cc: Schultz, John A <John.A.Schuitzikice.dhs.gov>
         Subject: FW: Iraq and removals issue

          M P,

          Please find the draft below:




                                                                                                                   DP
_._._•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•-•.
          Best regards,




         From: Lynn, Stephanie D
         Sent: Monday, October 2, 2017 1:41 PM
         To: Katz, Evan C
         Cc: Schultz, John A
         Subject: RE: Iraq and removals issue

         **Draft Reply for review**

         Good Afternoon,




                                                                                                                         ICE - 0295964
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                               Case 2:17-cv-11910-MAG-DRG ECF No. 457-41 filed 10/23/18
                                                                                     4
                                                                                                          PageID.11763   Page 3 of




ICE ERO has submitted approximately 300 travel document requests to the Government of Iraq in Baghdad via the U.S.
embassy, to include a specific manifest of75 to 100 cases, Once the stay is lifted we will resubmit the last manifest for
official approval; these subjects were interviewed by the Iraqi consulate prior to the national stay, however travel
documents were not issued, The consulate is awaiting authorization from the prime minister's office to issue the
requested travel documents.

Stephanie D. Lynn
Acting Unit Chief
Removal & International Operations (RIO) — Middle East `astern Africa
D: 202-732-3462
C: 202-573-5324
stephanie.d.lynn@ice.dhs.gov

From: Katz, Evan C
Sent: Monday, October 2, 2017 11:31 AM
To: Lynn, Stephanie D
Subject: FW: Iraq and removals issue

Stephanie,

Please draft a response email to the DAS and send back to me asap.

Thanks,

Corey


From: Pineiro, Marlen
Sent: Monday, October 2, 2017 11:22 AM
To: Katz, Evan C
Cc: Schultz, John A
Subject: FW: Iraq and removals issue

Corey,

In john's absence pls have some draft a response asap.

thanks


From: Pennington, Joseph S [mailto:Pennington3S@state.gov]
Sent: Monday, October 2, 2017 11:17 AM
To: Pineiro, Marlen
Cc: Shea, Peter T; Nobles, David T; Hoffmann, Derek W; Schedlbauer, Amy W
Subject: Iraq and removals issue

Dear Marlen —

Greetings from State. Amy passed me your contact information so that I could follow up on the removals issue as it
relates to Iraq.

When I met with Iraqi Ambassador Yasseen late last week, he mentioned to me that his government remains focused on
facilitating the process of removals for Iraqis with final orders of removal as we approach the end of the court injunction
for Iraqis on October 12. The Ambassador expressed concern that the Iraqis could be caught flat-footed if DHS attempts




                                                              ICE - 0295965
                       HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                               Case 2:17-cv-11910-MAG-DRG ECF No. 457-41 filed 10/23/18
                                                                                     4
                                                                                                          PageID.11764   Page 4 of




to organize a removals flight soon after the injunction expires (assuming it is not extended) and the Iraqi embassy has
not processed the documentation for those who would be returned. He said he wanted to "get ahead of the issue" by
having his embassy team get started on this before October 12.

Of course, I welcomed the Ambassador's pro-active approach and suggested he follow up with DHS for advice on the
best way to proceed. I am writing to you in the hopes that you would be willing to be in contact with the Iraqis to
encourage them in this direction and talk about what, specifically, they could do at this point to increase their readiness
in the event the injunction is lifted. If you are willing, I would be happy to suggest that the Ambassador reach out to you
or your team.

Thanks and best regards,
Joe

Joseph Pennington
Deputy Assistant Secretary for Iraq
Bureau of Near Eastern Affairs
U.S. Department of State
202-647-9547



Official - SBU
UNCLASSIFIED




                                                              ICE - 0295966
